Judgment dismissing the complaint without prejudice, reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. While the trial court properly ruled that negligence of the defendant had not been established under the evidence adduced, nevertheless a continuance of the trial asked for at folio 397 should have been granted in view of the unpreparedness of the plaintiff’s attorney by reason of his being so recently brought into the case, which fact was made known to the court with greater particularity in an application made before the trial was begun. Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ., concur.